Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Claim Objection
Claims 11 and 13-14 are objected to for being dependent on cancelled claim 9. 
Response to Applicant’s Argument
Prior art rejections are withdrawn per applicant’s amendment to claims 1-2. See prosecution history of parent application 15/087023, office action dated 4/1/2019, pp. 10-11, reason for allowance over the prior arts Gupta and Maxwell. 
Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10-15 are rejected on the ground of nonstatutory double patenting of the claims in U.S. Patent No. 10380258 B2 in view of Manson (US 2004/0181390 A1) and Maxwell (US 2005/0137855 A1). 
US 10380258 B2					16/528434
1. A corpus pattern paraphrasing system comprising: 




an analyzing circuit configured to: analyze a corpus of sentences stored in a database to determine regular structures including a plurality of substitute words for verbs expressed as patterns that construct sense disambiguation resources and apply deep learning of the regular structures over the patterns including the constructed sense disambiguation resources; and 
create a plurality of regular rules based on the corpus of sentences analyzed, the plurality of regular rules being created independently to the database to predict a syntactic meaning and a semantic meaning of the corpus of sentences without referring to the database; 
a representative word determining circuit configured to determine a plurality of representative words that represents each an aligning circuit configured to align word slots of different occurrences of a paraphrase pattern of the classes of words replaced with substitute words and representative words in the paraphrase pattern and a second paraphrase pattern to give a same semantic meaning to the paraphrase pattern and the second paraphrase pattern as a sentence of the corpus of sentences, 







wherein the paraphrase pattern includes exactly one semantic meaning and the rules are congruent to the semantic meaning, and 

wherein the regular rules are syntactic-semantic rules that express linguistic knowledge on how the verbs expressed as patterns are used.
7. The system of claim 1, wherein the aligning circuit aligns the word slots such that verbs are positioned in each possible order with the classes of words.
calculates a probability of having the same semantic meaning for each possible order of the verbs and the representative words, and wherein the paraphrase pattern comprises the order of the verbs and the representative words having a highest probability of the same semantic meaning. 


a memory, the memory storing instructions to cause the processor to perform: 


















aligning slots of patterns for verbal phrases based on syntactical and lexical features (i.e., syntactic-semantic rules) along with calculated synonyms that form a new word in the verbal phrases to predict paraphrases of the patterns that are not previously stored in a corpus of sentences in a database, wherein the aligning further aligns word slots of different occurrences of the paraphrase of the patterns of words replaced with substitute words and representative words in the paraphrase of the patterns and a second paraphrase pattern to give the same semantic meaning to the paraphrase of the patterns and the second paraphrase pattern has a sentence of the corpus of sentences,

wherein the paraphrase of the patterns includes exactly one semantic meaning and the rules are created that are congruent to the semantic meaning, and 
wherein the rules are syntactic-semantic rules that express linguistic knowledge on how the verbs expressed as patterns are used.





the calculated synonyms being calculated using a semantic analysis according to a probability that the predicted paraphrases of the patterns have a same semantic meaning using representative words along with interchangeable verbs as the new word.


analyzing a corpus of sentences stored in a database to determine regular structures including a plurality of substitute words for verbs expressed as patterns that construct sense disambiguation resources and apply deep learning of the regular structures over the patterns including the constructed sense disambiguation resources; 
creating a plurality of regular rules based on the corpus of sentences analyzed, the plurality of regular rules being created independently to the database to predict a syntactic meaning and a semantic meaning of the corpus of sentences without referring to the database; 
determining a plurality of representative words that represents each class of word of the regular structures; and 
aligning word slots of different occurrences of a paraphrase pattern of the classes of words replaced with substitute words and representative words in the paraphrase pattern and a second paraphrase pattern to give a same semantic meaning to the paraphrase pattern and the second paraphrase pattern as a sentence of the corpus of sentences, 







wherein the paraphrase pattern includes exactly one semantic meaning and the rules are congruent to the semantic meaning, and 
wherein the regular rules are syntactic-semantic rules that express linguistic knowledge on how the verbs expressed as patterns are used.

8. The system of claim 7, wherein the aligning circuit calculates a probability of having the same semantic meaning for each possible order of the verbs and the representative words, and wherein the paraphrase pattern comprises the order of the verbs and the representative words having a highest probability of the same semantic meaning.



















aligning slots of patterns for verbal phrases based on syntactical and lexical features along with calculated synonyms that form a new word in the verbal phrases to predict paraphrases of the patterns that are not previously stored in a corpus of sentences in a database, wherein the aligning further aligns word slots of different occurrences of the paraphrase of the patterns of words replaced with substitute words and representative words in the paraphrase of the patterns and a second paraphrase pattern to give the same semantic meaning to the paraphrase of the patterns and the second paraphrase pattern has a sentence of the corpus of sentences,
wherein the paraphrase of the patterns includes exactly one semantic meaning and the rules are created that are congruent to the semantic meaning, and 
wherein the rules are syntactic-semantic rules that express linguistic knowledge on how the verbs expressed as patterns are used.





the calculated synonyms being calculated using a semantic analysis according to a probability that the predicted paraphrases of the patterns have a same semantic meaning using representative words along with interchangeable verbs as the new word. 




analyzing a corpus of sentences stored in a database to determine regular structures including a plurality of substitute words for verbs expressed as patterns that construct sense disambiguation resources and apply deep learning of the regular structures over 
creating a plurality of regular rules based on the corpus of sentences analyzed, the plurality of regular rules being created independently to the database to predict a syntactic meaning and a semantic meaning of the corpus of sentences without referring to the database; determining a plurality of representative words that represents each class of word of the regular structures; and 

aligning word slots of different occurrences of a paraphrase pattern of the classes of words replaced with substitute words and representative words in the paraphrase pattern and a second paraphrase pattern to give a same semantic meaning to the paraphrase pattern and the second paraphrase pattern as a sentence of the corpus of sentences, 








wherein the paraphrase pattern includes exactly one semantic meaning and the rules are congruent to the semantic meaning, and 
wherein the regular rules are syntactic-semantic rules that express linguistic knowledge on how the verbs expressed as patterns are used.
7. The system of claim 1, wherein the aligning circuit aligns the word slots such that verbs are positioned in each possible order with the classes of words.
8. The system of claim 7, wherein the aligning circuit calculates a probability of having the same semantic meaning for each possible order of the verbs and the 




















aligning slots of patterns for verbal phrases based on syntactical and lexical features along with calculated synonyms that form a new word in the verbal phrase to predict paraphrases of the patterns that are not previously stored in a corpus of sentences in a database, wherein the aligning further aligns word slots of different occurrences of the paraphrase of the patterns of words replaced with substitute words and 


wherein the paraphrase of the patterns includes exactly one semantic meaning and the rules are created that are congruent to the semantic meaning, and wherein the rules are syntactic-semantic rules that express linguistic knowledge on how the verbs expressed as patterns are used.




the calculated synonyms being calculated using a semantic analysis according to a probability that the predicted paraphrases of the patterns have a same semantic meaning 




US 10380258 B2 does not disclose aligning slots of patterns for verbal phrases based on lattice algebra. 
Manson discloses a system for translating natural language (i.e., verbal phrases) into abstract formal language (¶2) based on syntactical and lexical features based on lattice algebra (¶19, natural language text input entered by the user is parsed, entered into syntactic processing to generate representations in syntactic algebra, and output to semantic processing to generate a formal interpretation of the input text; see in particular ¶¶217-225, generating syntactic algebra representation; ¶¶228-238, generating semantic representation; in particular, ¶236, generating semantic lattice through algebraic multiplication).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to align slots of patterns for verbal phrases based on syntactical and lexical features based on lattice algebra as taught by Manson when aligning slots of patterns for verbal phrases along with synonyms in order to achieve an effective formal representation and interpretation of the meaning conveyed by the verbal phrases (Manson, ¶6). 

Maxwell teaches wherein the lexical features are identified with a relation to ambiguous words in the corpus of sentences to give meaning to the ambiguous words (¶64, determining phrasal information structure comprising associated syntactic and semantic information; e.g., ¶73, ambiguity about whether the verb “to saw” is associated with the concept of “sawing” something or the concept of “seeing” something; ¶80, “VU” contains syntactic information / relation “V_PTT(X, Y, Z)”; ¶81, “SCIE” contains syntactic information / relation “V_1SG (X, Y, Z)”).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to use lexical features describing a relation to ambiguous words in a corpus of sentences to give meaning to the ambiguous words in order to reflect the syntactic relations between words (Maxwell, ¶75).
Regarding Claim 4, see limitation “creating a plurality of regular rules based on the corpus of sentences analyzed, the plurality of regular rules being created independently to the database to predict a syntactic meaning and a semantic meaning of the corpus of sentences without referring to the database” in claims 1, 13, and 17 of US 10380258 B2.
Regarding Claim 5, see limitation “calculates a probability of having the same semantic meaning for each possible order of the verbs and the representative words, and wherein the paraphrase pattern comprises the order of the verbs and the representative words having a highest probability of the same semantic meaning.” in claim 8 of US 10380258 B2.
representative word determining circuit replaces the generic placeholder with a different word having the same syntactical feature.” in claim 15 of US 10380258 B2.
Regarding Claim 7, see limitation “wherein the plurality of substitute words comprise a plurality of most frequently used words in the corpus of sentences that have a same lexical feature.” in claim 5 of US 10380258 B2.
Regarding Claim 8, US 10380258 B2 does not disclose wherein the relation of the lexical features to the ambiguous words includes a part of speech.
Maxwell discloses wherein the relation of the lexical features to the ambiguous words includes a part of speech (¶76, e.g., the value in the syntactic information portion 620 indicates that a first singular auxiliary verb relationship exists between two arguments represented by variables X and Y).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to use lexical features describing a relation to ambiguous words including a part of speech in a corpus of sentences to give meaning to the ambiguous words in order to reflect the syntactic relations between words (Maxwell, ¶75).
Regarding claims 10-11, see limitation “the plurality of regular rules being created independently to the database to predict a syntactic meaning and a semantic meaning of the corpus of sentences without referring to the database” of claim 1 in US 10380258 B2. 
Regarding claims 12-14, see limitation “wherein the analyzing circuit determines a syntactical feature of each word in the corpus of sentences as the syntactic meaning based on lexical features of the sentences in the corpus of sentences and assigns a generic placeholder for the syntactical feature such that the representative word determining circuit replaces the generic placeholder with a different word having the same syntactical feature” of claim 3 in US 10380258 B2.
Regarding claim 15, see limitation “wherein the analyzing circuit determines verbal phrases that are synonymic with a sentence of the corpus of sentences” of claim 9 in US 10380258 B2.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        03/04/2022